Colcock, J.
delivered the opinion of the Court.
It is with regret I find myself obliged to declare, that by the laws of this State, the applicant is not intitled to a vote. He seems to be a man of excellent character, and has been useful to the country, both in a military and a civil capacity. But he belongs to a race of people, who have always been considered as a separate and distinct class, never having been incorporated into the body politic. Whether the policy which lead to this was wise, is a question not for us to decide. Our ancestors thought it so; and all the laws of our State provide for the regulation of their affairs in a peculiar manner. When guilty of of-fences, they are tried by a particular tribunal, and in no respect are they considered as citizens. But above all, our constitution expressly confines the right of voting to free white men; and there can be no doubt that the term was used as contradistin-guishing the white man from the indian, and negro, or mulatto. It is perhaps worthy of the consideration of the Legislature, whether it would not be politic to make exceptions in favour of such individuals as the present applicant; but we have not the authority to do so.
Motion granted.